JÜDGE Gale
delivered the opinion of the Court.'
In this case suit was commenced by Needham against Newsom, before a Justice of the Peace. The parties appeared, and a trial was had on the merits, and judgment was given for the plaintiff. The defendant took an appeal to the Circuit Court, where, on motion of Newsom's Attorney, the proceedings of the Justice were quashed on the ground that the officer’s name did not appear to the return on the warrant. The Court overruled a motion at the same time made by Needham’s Attorney, to permit the officer then to sign his name to the return.
If the parties appear at the trial before the Justice, and make no objection to the warrant, they will not afterwards be permitted to do so. It is also the opinion of the Court, that if necessary, the officer should be allowed in the Circuit Court to amend his return on the warrant. Judgment reversed, and cause remanded.